Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an adjustment device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the connection device" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
    Claim 1 line 9 recites the limitation "a connection device”. These limitations are a double inclusion of the previously recited “connection device” in line 4. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearns (US Patent 4,777,671) in view of Hammer et al (US Patent Publication 2011/0258771 herein after Hammer) and Edwards et al (US Patent Publication 2015/0327740 herein after Edwards).
Regarding Claim 1, Kearns shows a toilet seat (33), comprising: a body (10) with a first end (near 26) and a second end (near 25) connected by a top surface (17); a base (16) extending from the body and configured to rest on a top rim of a toilet (column 4 lines 54-56), a connection device (66) is configured to be adjustable (Fig. 6, column 6 lines 1-5).  The connection device to increase in length (due to a valve and water) and pivot the body relative to the top rim of the toilet (column 7 lines 60-67); and
The connection device extending from the second end and configured to secure the toilet seat to the toilet (through the base 17); wherein the base positions the first end (near 35) at a height greater than the second end (near 26) of the body, thereby creating a sloped in the top surface of the body (Fig.6).

Kearns fails to show an adjustment device; a hand pump in gaseous communication with the connection device, the hand pump is configured to direct air to the connection device, which in turn causes the connection device to increase in length and pivot the body relative to the top rim of the toilet; Edwards teaches an adjustment device (108) and a hand pump (paragraph 22) in gaseous communication with the connection device (104), the hand pump is configured to direct air to the connection device, which in turn causes the connection device to increase in length. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a hand pump in order to allow the device to be easily raised. 
Regarding claim 2, Kearns shows the toilet seat of claim 1, wherein the connection device is one or more hinges (21) (column 4 lines 58).  
Regarding claim 3, Kearns shows the toilet seat of claim 1, the base further includes: an adjustment device (51) configured to adjust a height of the base associated with the first end.  
Regarding Claim 4, Kearns shows the toilet seat of claim 1, the top surface slopes inward toward a central opening of the body, Fig.6.  
Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. The arguments directed toward the new limitations have been addressed in the action above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Ward (US Patent Publication 20020124308) is directed to the state of the art as a teaching of an inflatable structure to lift a toilet seat. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198.  The examiner can normally be reached on Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAUREN A CRANE/           Primary Examiner, Art Unit 3754